Title: From John Adams to MA Town of Quincy, 10 August 1822
From: Adams, John
To: Town of Quincy, MA


				
					
					Quincy August 10, 1822
				
				KNOW all Men by these Presents, That I, John Adams, of Quincy, in the County of Norfolk, Esquire, in further consideration of the motives and reasons enumerated in my two former Deeds, do hereby give, grant convey and confirm to the inhabitants of the town of Quincy in their corporate capacity, and their successors, the fragments of my Library, which still remain in my possession, excepting a few that I shall reserve for my consolation in the few days that remain to me, on the following conditions, viz. Condition first, That a Catalogue of them be made, recorded in the town books and printed, together with the three Deeds, in sufficient numbers to perpetuate the remembrance of them. Condition second, That those books be deposited in an apartment of the building to be hereafter erected for a Greek and Latin School or Academy. Condition third, That these books be placed under the direction of the five gentlemen mentioned in my former deeds as supervisors of the Temple and School Fund, with the addition of the Rev. Mr. Whitney and the successive settled Ministers of the Congregational Society, and also of the future settled Ministers of the Episcopal Society, while they shall remain such. Condition fourth, That none of the books shall ever be sold, exchanged or lent, or suffered to be removed from the apartment, without a solemn vote of a majority of the superintendents. Condition fifth, The books may be removed to any place the Committee of the town shall direct, or remain where they are, at the pleasure of the Committee of the town; locked up and the keys held by the Committee during my life, and the pleasure of my Executors afterwards. Article sixth, I make no condition of this, but submit it to the consideration of the town whether it may be expedient to build the Temple on the Hancock Lot near the Academy? Nothing would be a higher gratification to me or more honorable to my memory; and I could wish that the triangle on which the present Temple stands should be left forever as a common Training Field, and for other accommodations of the inhabitants of the town. Article seventh, Though I presume not to dictate to the town, yet it is my wish, that the building of the Academy and the establishment of a classical master should be provided for before the Temple, of which I see no present necessity, and I cannot think that this can ever be construed a deviation from the plan and intentions of the Donor, notwithstanding any thing in the two former deeds; and if any descendant of mine should ever presume to call it in question, I hereby pronounce him unworthy of me; and I hereby petition all future Legislators of the Commonwealth to pass a special law to defeat his impious intentions, and this I think can never be adjudged an Ex post facto law. Article eighth, It is not my intention or desire to make any condition of what follows; but I ask leave to suggest to the town the propriety of applying the income of the Coddington School lands to the uses of this Academy, and to give authority to the superintendents of the Library to apply such parts of it, as they shall judge expedient, to the purchase of books annually to augment and increase this Library. Those books to be kept by themselves in separate alcoves to be denominated the Coddington Alcoves. That gentleman’s first residence was in this town, and he was an honor to it. He was a man of large and liberal mind. He removed with the excellent Roger Williams to Rhode Island, and became father, founder, and first Governor of that colony. This will be a proper memorial of respect and gratitude for that very ancient and noble donation.In testimony whereof I have hereunto put my hand and seal, this tenth day of August, in the year of our Lord one thousand eight hundred and twenty two. JOHN ADAMS. (L.S.)
					Signed, sealed and delivered in the presence ofJosiah Quincy,William Smith Shaw,Josiah Quincy, Jun.Norfolk ss. Quincy, 10 August, 1822. Then personally appeared the venerable John Adams above named, and acknowledged the above instrument, by him subscribed, to be his free act and deed.Before me, 
				
					Josiah Quincy,Justice of the Peacethroughout the Commonwealth ofMassachusetts.
				
				
				
			